Case: 15-20484      Document: 00513496287         Page: 1    Date Filed: 05/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-20484                                  FILED
                                  Summary Calendar                             May 6, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
MARY KING-WHITE; A. W.,

                                   Plaintiffs - Appellants

v.

HUMBLE INDEPENDENT SCHOOL DISTRICT; AMANDA MICHELLE
FEENSTRA; GUY SCONZO; CHARLES NED; JUAN MELENDEZ; TAMMY
MCHALE; CRAIG STOWERS; ALICIA NARCISSE,

                                   Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No.4:13-CV-3551


Before DAVIS, JONES, AND GRAVES, Circuit Judges.
PER CURIAM:*
       Appellants Mary King-White and A.W. (“Appellants”) filed suit against
Appellee Michelle Feenstra (“Feenstra”), Humble Independent School District
(“HISD”), and other school district employees, alleging claims under 42 U.S.C.
§§ 1983 and 1988, Title IX of the Education Act of 1972, 20 U.S.C. § 1681, as
well as various tort claims under Texas law. Appellants alleged, inter alia,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20484     Document: 00513496287     Page: 2   Date Filed: 05/06/2016



                                 No. 15-20484
that Feenstra, A.W.’s former high school dance teacher, sexually abused A.W.
from 2009 until A.W. graduated in the Fall 2011. Appellants filed their lawsuit
on December 4, 2013, more than two years after the abuse had stopped. The
district court dismissed the claims against HISD and its employees on
December 2014, and the claims against Feenstra on July 2015. This Court
affirmed the district court’s dismissal of the claims against HISD and its
employees on October 20, 2015. See King-White v. Humble Indep. Sch. Dist.,
803 F.3d 754 (2015).
      Appellants now challenge the district court’s dismissal of their 42 U.S.C.
§ 1983 (“§ 1983”) claims against Feenstra. Appellants contend that the district
court erred in dismissing their § 1983 claims as barred by the two-year statute
of limitations in Section 16.003 of the Texas Civil Practice & Remedies Code
(“§ 16.003”).
      Except as provided by Sections 16.010, 16.0031, and 16.0045, a
      person must bring suit for trespass for injury to the estate or to the
      property of another, conversion of personal property, taking or
      detaining the personal property of another, personal injury,
      forcible entry and detainer, and forcible detainer not later than two
      years after the day the cause of action accrues.

Tex. Civ. Prac. & Rem. Code Ann. § 16.001(a) (West 2005) (emphasis added).
Appellants essentially argue that the correct limitations period is five years
because § 16.003 directs the plaintiff to § 16.0045, which provides a five-year
statute of limitations for personal injury claims resulting from sexual assault.
Tex. Civ. Prac. & Rem. Code Ann. § 16.0045(b) (West 2005).
      § 1983 claims are subject to state personal injury statutes of limitations.
See King-White, 803 F.3d at 759. The identical issue whether the two-year
limitations period in § 16.003 applies to Appellants’ § 1983 claims has been
foreclosed in this Circuit by King-White, 803 F.3d at 754—a case that
Appellants conveniently failed to acknowledge in their briefing. In King-White,

                                        2
     Case: 15-20484      Document: 00513496287        Page: 3    Date Filed: 05/06/2016



                                     No. 15-20484
we held that the two-year limitations period in § 16.003 applied to Appellants’
§ 1983 personal injury claims, “regardless of whether the facts underlying the
particular claim make an exception potentially applicable.”                 Id. at 761.
Accordingly, we AFFIRM the judgment. 1




      1  In their Reply Brief, Appellants proffer a “tolling” argument. Because Appellants
failed to brief their “tolling” argument until their Reply Brief, they have waived it. See
Nissho-Iwai Co., Ltd v. Occidental Crude Sales, 729 F.2d 1530, 1539 n.14 (5th Cir. 1984).
                                            3